Citation Nr: 0725467	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1969.  He died in May 2003.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

On another matter, it appears that the appellant might have 
filed a claim of entitlement to special monthly pension based 
on need of aid and attendance, on an accrued basis.  This 
matter is REFERRED for any action the RO deems warranted.  


REMAND

For the following reasons, the Board concludes that further 
evidentiary development is needed on the cause-of-death claim 
before the appeal can be adjudicated.  The appeal is 
therefore REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.

First, the death certificate indicates that the veteran 
passed away at the "Summerfield Suites" hospice facility, 
located in Summerfield, in Marion County, Florida.  The 
record reflects a copy of a patient consent form for 
admission to "Hospice of Marion County, Inc."  It appears 
that "Summerfield Suites" and "Hospice of Marion County, 
Inc." are separate entities, as the admission consent form 
for Summerfield Suites was filed in March 2003, nearly two 
months before the veteran's death, but, a May 30, 2003 Report 
of Contact indicates that the veteran was admitted to a 
hospice facility on May 14, 2003, and the veteran died at 
Summerfield Suites.  Perhaps the veteran initially was 
admitted to Hospice of Marion County, Inc., but later was 
transferred to Summerfield Suites, or, the appellant had 
initiated admission into Hospice of Marion County, Inc., but 
later elected to have her husband admitted into Summerfield 
Suites.  In any event, if the veteran had medical care in a 
hospice setting at either facility (or both facilities) in 
the months prior to death, the records of such care may be 
pertinent to the matter on appeal and should be secured 
before the claim is readjudicated.

Second, it is evident from a review of hearing transcripts 
(September 2005 RO hearing; May 2007 Board hearing) that some 
pertinent records are not in the claims file.  The death 
certificate indicates that the veteran died due to, or as a 
consequence of, left cavernous sinus invasion, which was due 
to, or as a consequence of, squamous cell cancer of the 
scalp.  The appellant asserts that service connection is 
warranted for the cause of her husband's death because she 
believes that her husband's carcinoma resulted from exposure 
to herbicides in Vietnam.  In May 2007, the appellant stated 
that, since 1969, when her late husband returned from 
Vietnam, various medical care providers treated him for skin 
problems that later was diagnosed as cancer.  She did not 
identify the care providers, but did state that her husband 
had radiation therapy at "Cheyenne" in or around 1998; care 
at a hospital at "FBH"; and treatment by a neurologist in 
Missouri.      

Additionally, at the RO hearing, the appellant indicated that 
her husband was treated at "Tampa University" and "Largo 
Medical."  The claims file includes records from the 
University of Florida, Shands Cancer Center, but that 
facility is located in Gainesville, Florida.  It appears 
that, by identifying "Tampa University," the appellant had 
intended to report University of Tampa, an institution 
separate from the University of Florida, cancer facility, as 
a treatment provider.  The appellant also indicated that her 
husband had visited a VA medical facility in Ocala, Florida.  
The claims file includes VA clinical records from the 
Gainesville, Florida, facility, dated several months before 
the date of death.  On remand, VA must ensure that complete 
VA clinical records from both facilities are associated with 
the claims file.  Also at the RO hearing, the appellant 
indicated that her husband had received Social Security 
Administration (SSA) disability compensation.  A copy of the 
SSA disability determination and SSA cover correspondence to 
the veteran dated in April 2001 are of record.  Although it 
is not likely that clinical records supporting an SSA 
disability determination would address the specific issue at 
hand - whether medical condition(s) that caused the veteran's 
death may be etiologically related to active service or 
herbicide exposure therein - the case must be placed on 
remand status for other reasons as stated, and, it is 
apparent that the SSA decision was based in part on clinical 
records concerning recurrent squamous cell carcinoma of the 
skin with clinical perineural invasion of the first division 
of the trigeminal nerve into the cavernous sinus, status post 
radiation therapy with continued paresis of the left V1 and 
V2 in the VI cranial nerve.    

Based on the foregoing, on remand, the appellant should be 
asked to identify, to the extent she is able, all medical 
facilities and care providers that treated her husband for 
carcinoma and provide as much detailed information as she can 
about them (e.g., names of doctors; addresses; approximate 
dates of treatment).  The Board is aware that she may have 
difficulty recalling such detailed information and some 
treatment records may no longer be available (see statement 
in VA Form 9 received in September 2005).  However, it is 
apparent that pertinent records are missing and VA has a duty 
to assist her in securing items that might help substantiate 
her claim consistent with controlling law and regulations 
before readjudicating the claim.        

Accordingly, the Board directs the following actions:

1.  Ask the appellant to identify, to the 
extent she is able, all medical care 
facilities or providers, including any 
hospice facilities, that treated her late 
husband for cancer or other conditions 
determined to be cancer or assisted him 
through the date of his death, and provide 
as much detailed information as possible 
about each facility or provider (e.g., 
names of care providers, addresses, 
approximate dates of care).  Also ask her 
to provide executed records-release 
authorization forms as needed to 
facilitate this effort.  Inform her that, 
if she has any such records that she has 
not already provided or is of record, but 
which she believes might be pertinent to 
her claim, and she wishes to submit them 
herself, she may do so, but that she must 
respond to VA's inquiry directed herein if 
she desires VA claim development 
assistance.  If she does respond to the 
inquiry, then assist her in securing the 
records from the sources identified 
consistent with controlling law and 
regulations.  

2.  Ensure that complete VA clinical 
records, to include those from Ocala, 
Florida, and Gainesville, Florida, 
facilities are associated with the claims 
file.  

3.  Contact the SSA and secure complete 
copies of the SSA disability compensation 
benefits decision and clinical records and 
exhibits associated with the SSA 
application.

4.  After completing the above, 
readjudicate the claim based on a review 
of the entire record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the appellant and her 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.     

The appellant has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



